motion for en banc reconsideration                                                  f/RECEIVEDN
                                                                                            SEP 1 5 2015
             6.   However, for good cause this Court may grant an extension.
                                                                                          THIRD COURT OF APPEALS,
                                                                                      \      JEFFREY P. KYLE /



                                             III. PRAYER


         WHEREFORE, PREMISES CONSIDERED, Appellant preys that this Court grant an

 extension of time to file Appellants Motion for Reconsideration.

                                                       Respectfully submitted:

                                                       Kevin Tower




                                       CERTIFICATE OF SERVICE



         I hereby certify that on this the 6th   day of August 2015, a true and correct copy of the
foregoing was served as stated below pursuant to the Texas Rules of Civil Procedure.

Mr. Jonathan M. Williams                               I I    Electronic File via ProDocEfile.com
Marinosci Law Group, P.C.                              13     Confirmed Facsimile
14643 Dallas Parkway, Suite 750                        l~~1   Hand Delivery
Dallas, Texas 75254                                    •      Regular U.S. Mail
(972)331-5240                                          •      CMRRR




Appellants Motionfor ExtensionofTime
Page 3 of3